Case 2:21-cv-03208-JHS Document 6-7 Filed 08/13/21 Page 1 of 14




          EXHIBIT G
          Case 2:21-cv-03208-JHS Document 6-7 Filed 08/13/21 Page 2 of 14

                                                                                               USOO749.0959B2


(12) United States Patent                                                   (10) Patent No.:                US 7,490,959 B2
       Tsuda                                                                (45) Date of Patent:                     Feb. 17, 2009
(54) LIGHT EMITTINGAPPARATUS,                                          (56)                     References Cited
     BACKLIGHT APPARATUS, AND
        ELECTRONIC APPARATUS                                                            U.S. PATENT DOCUMENTS
                 O O                                                          6,874,910 B2 * 4/2005 Sugimoto et al. ........... 362,294
(75) Inventor: Yoichi Tsuda, Mihara (JP)                                      7,070,304 B2 * 7/2006 Imai .................... ... 362,267
                                       O O                                    7,238,967 B2 *    7/2007 Kuwabara et al. ............. 257/98
(73) Assignee: Sharp Kabushiki Kaisha, Osaka (JP)
                                                                                    FOREIGN PATENT DOCUMENTS
(*) Notice:        Subject to any disclaimer, the term of this         JP            2003-249689 A         9, 2003
                   patent is extended or adjusted under 35
                   U.S.C. 154(b) by 119 days.                          * cited by examiner
(21) Appl. No.: 11/639,806                                             Primary Examiner Thomas M Sember
                                                                       (74) Attorney, Agent, or Firm Morrison & Foerster LLP
(22) Filed:        Dec. 14, 2006
                                                                       (57)                      ABSTRACT
(65)                  Prior Publication Data
                                                                       A light emitting apparatus according to the present invention
       US 2007/O1399.08A1          Jun. 21, 2007                       includes: a placement Surface that includes an electrode; a
                               O   O                                   light emitter that is placed on the placement Surface; and a
(30)           Foreign Application Priority Data                       transparent sealing resin that seals the light emitter, and forms
  Dec. 16, 2005 (JP) ............................. 2005-363886         a concave surface that is a light-outgoing Surface via which
                                                                       light outgoes. The concave Surface faces a Surface of the light
(51) Int. Cl.                                                          emitter, from which surface light is emitted. The light emitter
       F2IV 7/00              (2006.01)                                and the electrode are connected via a wire that is curved in
(52) U.S. Cl. ......................... 362/267:362/310; 257/99:       such a way that a top section of the curved wire substantially
                                                         257/100       coincides with a deepest section of the concave Surface.
(58) Field of Classification Search ....................... None
     See application file for complete search history.                                  18 Claims, 7 Drawing Sheets

                                                                                                                             1 OO


                                                                                                                       N
                               N
                                                                   C. l,
                                                                                  41    SSG
                                                                                                                      N          1 O3


                                             N                                1

                               1 O1 1 O6                 102 104a 104b
                                                                              --
                                                                               1 O4
    Case 2:21-cv-03208-JHS Document 6-7 Filed 08/13/21 Page 3 of 14


U.S. Patent       Feb. 17, 2009       Sheet 1 of 7        US 7,490,959 B2

   FIG.1 (a)




                                                          O4b
   FIG.1 (b)
      CROSS SECTIONA-A                                         1 OO
                                  107 107 a 105a 105 4

                                                           S
                         N441
                          NN
                                   OOOOO


                                               1
                                                                 1 O3




                   101 106 102 164a 104
                                                   1 O4

  FIG.1 (c)                                               -100
     CROSS SECTION B-B'                    W                1 O7b
                                                            1 O5a
                                                           1 O3
                                           s                1 O7
                                                           1 O6
                                     NNN                    1 O1



                                     1 O2 1 O4b
    Case 2:21-cv-03208-JHS Document 6-7 Filed 08/13/21 Page 4 of 14


U.S. Patent        Feb. 17, 2009    Sheet 2 of 7           US 7,490,959 B2




   FIG.2



 LUMINOUS INTENSITY
 INAXIAL DIRECTION (mcd)
      140
      1120
      11 OO



      1060
      1040
      1020
                  h-d      O. 355mm
       OOO                            N
       980
              O     0.1       0.2     O.3      0.4   O.5      0.6     0.7
                          HEIGHT OF DEEPEST SECTION OF
                     LIGHT-OUTGOING SURFACE h-d(mm)
    Case 2:21-cv-03208-JHS Document 6-7 Filed 08/13/21 Page 5 of 14


U.S. Patent       Feb. 17, 2009   Sheet 3 of 7             US 7,490,959 B2

      FIG.3(a)

                                                 1 O7 a 1 O7b




                                                                1 O7




                                       1 O2


      FIG.3(b)




                                                                1 O7
    Case 2:21-cv-03208-JHS Document 6-7 Filed 08/13/21 Page 6 of 14


U.S. Patent          Feb. 17, 2009      Sheet 4 of 7        US 7.490,959 B2

 FIG.4(a)


                                     ANGLE (DEGREE)




              1 OO          5O              O          5O        1 OO
                            RELATIVE LUMENOSITY (96)

 FIG.4(b)
                                     ANGLE (DEGREE)




                            RELATIVE LUMINOSITY (96)
    Case 2:21-cv-03208-JHS Document 6-7 Filed 08/13/21 Page 7 of 14


U.S. Patent       Feb. 17, 2009   Sheet 5 Of 7         US 7,490,959 B2




FIG.5



                                                     12
    Case 2:21-cv-03208-JHS Document 6-7 Filed 08/13/21 Page 8 of 14


U.S. Patent        Feb. 17, 2009          Sheet 6 of 7         US 7,490,959 B2

   FIG.6 (a)
                                   2O7a                  2O1        200




  FIG.6 (b
               section At A 207 207a                     2O5 201   -200

                                                                   2O3




  FIG.6(c)



                                                                      2 3

                                                                      24
    Case 2:21-cv-03208-JHS Document 6-7 Filed 08/13/21 Page 9 of 14


U.S. Patent       Feb. 17, 2009   Sheet 7 of 7           US 7.490,959 B2




      FIG. 7



                          100: LIGHT EMITTING
                            \ APPARATUS


113: LIGHT GUIDING
  W PLATE


                                                 112: LIGUID CRYSTAL
                                                      DISPLAY MEMBER


                                    115:PORTABLE PHONE
           Case 2:21-cv-03208-JHS Document 6-7 Filed 08/13/21 Page 10 of 14


                                                        US 7,490,959 B2
                                1.                                                                         2
             LIGHT EMITTINGAPPARATUS,                                      ting apparatus of Known Document 1, the chip is mounted to
             BACKLIGHT APPARATUS, AND                                      the die-bond area via a conductive layer, by flip chip bonding.
                ELECTRONIC APPARATUS                                       Then, the fluorescent material is applied to the chip. There
                                                                           after, the chip is sealed by a light-transmitting sealing resin.
   This Nonprovisional application claims priority under 35                The light-transmitting sealing resin includes diffusion agents
U.S.C. S 119(a) on Patent Application No. 363886/2005 filed                that are dispersed in the sealing resin. The diffusion agents
in Japan on Dec. 16, 2005, the entire contents of which are                reflect and scatter light that is emitted from the chip or the
hereby incorporated by reference.                                          fluorescent material.
                                                                              When the sealing resin fills the recess section to the vicinity
                FIELD OF THE INVENTION                                10   of a top surface of the recess section and then is thermally
                                                                           cured, a Smooth and parabolic concave surface is formed,
   The present invention relates to a light emitting apparatus             with a deepest portion at its central section. This action is
that includes a light emitter, and a package member that                   considered to occur because of the following. The thermal
accommodates the light emitter and includes a recess section               curing causes oil absorbency of the diffusion agent to
having a reflector function to cause light to outgo to the            15   increase, so that a part of components of the resin is absorbed
outside.                                                                   by the diffusion agent. The diffusion agent absorbs the resinat
            BACKGROUND OF THE INVENTION
                                                                           an absorption rate that is higher than a ratio at which the
                                                                           Volume of a diffusion layer increases as a consequence of the
                                                                           absorption of the resin. As a result, the volume of the diffusion
   An exemplary thin and plane light-source employed in a                  layer decreases overall.
liquid crystal display apparatus and the like is shown in FIG.                To increase a luminance of a plane light-source, it is nec
6(c). Specifically, a light guiding plate 213 is provided on a             essary to increase a coupling efficiency, which is a ratio of (i)
rear Surface of a liquid crystal display member 212, and a                 light that enters a side Surface of the light guiding plate to (ii)
Surface-mount type light emitting apparatus 200 is provided                light from the light emitting apparatus. For this reason, it is
on a side surface of the light guiding plate 213. In the plane        25   preferable to reduce a radiation angle, in a short-axis direc
light-source, the light guiding plate 213 and the light emitting           tion, of the package.
apparatus 200 are placed, adjacent to each other, on a mount                  In the light emitting apparatus of Known Document 1 a
ing Surface 214 Such that a side Surface of the light guiding              slight concave surface is formed. This, however, occurs natu
plate 213 and a light-outgoing surface 207a of the light emit              rally as a result that the diffusion agent absorbs a part of
ting apparatus 200 are opposite to each other, thereby realiz         30
                                                                           component of the sealing resin during the thermal curing, and
ing a thin shape. Light is emitted from the light emitting                 therefore does not contribute to improvement in the radiation
apparatus 200, enters via the side surface of the light guiding            angle, in a short-axis direction, of the package.
plate 213, and then outgoes from an upper flat surface of the
light guiding plate 213.                                                                SUMMARY OF THE INVENTION
   An exemplary light emitting apparatus 200 employed in              35
the plane light-source is shown in FIGS. 6(a) and 6(b). Spe
cifically, an LED chip (hereinafter, “chip') is accommodated                  The present invention is in view of the above problems, and
in a package member (hereinafter, "package') that is in rect               has as an object to provide a light emitting apparatus that is
angular parallelepiped shape and includes a recess section.                thin and Small in a radiation angle, in a short-axis direction, of
The light emitting apparatus 200 accommodates a chip 202,             40
                                                                           a package, and high in coupling efficiency with respect to a
and includes a package 201 including a recess section having               light guiding plate.
a reflector function to cause light to outgo to the outside. The              The present invention also has as an object to realize a
recess section opens flatly with respect to a side surface of the          backlight apparatus including the light emitting apparatus,
light guiding plate 213. The reflector 203 (recess section)                and an electronic apparatus including the backlight appara
includes: a bottom surface on which the chip 202 is to be             45 tuS.
placed; and a tilted Surface that is formed along a periphery of              To achieve the above objects, a light emitting apparatus
the bottom surface, such that light is emitted parallel to a               according to the present invention includes: a placement Sur
mounting Surface.                                                          face that includes an electrode; a light emitter that is placed on
   A substantially central part of the bottom surface of the               the placement Surface; and a transparent sealing resin that
recess section is a die-bond area that includes an electrode          50   seals the light emitter, and forms a concave surface that is a
204a on which the chip 202 is to be placed. A wire-bond area               light-outgoing Surface via which light outgoes, the concave
is provided in the vicinity of the die-bond area, and an elec              Surface facing a surface of the light emitter, from which
trode 204b is provided in the wire-bond area to supply the                 surface light is emitted, and the light emitter and the electrode
chip 202 with electric power. The chip 202 is placed in the                being connected via a wire that is curved in Such a way that a
die-bond area, connected to the electrode 204b via a wire 205,        55   top section of the curved wire substantially coincides with a
and sealed with a light-transmitting sealing resin 207 that                deepest section of the concave surface.
contains a fluorescent material 206. When excited by light                    Further, to achieve the above objects, a light emitting appa
emitted from the chip 202, the fluorescent material 206 emits              ratus according to the present invention is adapted so that the
a light beam having a different waveform. The sealing resin                light emitting apparatus includes: a placement Surface that
207 fills the recess section to the vicinity of atop surface of the   60   includes an electrode; a light emitter that is placed on the
recess section, thereby forming a light-outgoing Surface 207a              placement Surface; and a sealing resin that seals the light
that is substantially flat, and protecting the chip 202 and the            emitter, and forms a concave Surface that is a light-outgoing
wire 205.                                                                  Surface via which light outgoes, the concave surface facing a
   Known Document 1 (Japanese Unexamined Patent Publi                      surface of the light emitter, from which surface light is emit
cation No. 2003-249689 (published on Sep. 5, 2003)) teaches           65   ted, and the concave surface having a depth that is equal to or
a light emitting apparatus that is similar in structure to the             deeper than a half of a width of the light-outgoing Surface in
above-described light emitting apparatus. In the light emit                a short-axis direction.
          Case 2:21-cv-03208-JHS Document 6-7 Filed 08/13/21 Page 11 of 14


                                                       US 7,490,959 B2
                                3                                                                      4
   With the above structure, it is possible to reduce a radiation        FIG. 1(b) is a cross sectional diagram (A-A) of the light
angle and increase a luminous intensity in an axial direction.           emitting apparatus 100 in a long-axis direction.
Thus, for example in the case where the light emitting appa                 The light emitting apparatus 100 includes: a package 101
ratus is employed in a liquid crystal display apparatus, a light         that is Substantially rectangular parallelepiped, is in bowl
emitting apparatus is provided that is high in coupling effi             shape, and includes a recess section having a depth of h; and
ciency with respect to the side Surface of the light guiding             a chip 102 that includes an electrode provided on its top
plate of the liquid crystal display apparatus.                           Surface that is a light-emitting Surface. The recess section
   To achieve the above objects, a backlight apparatus accord            forms a reflector 103 that is constituted of a bottom surface
ing to the present invention includes the light emitting appa            (placement Surface) and a tilted Surface that extends from and
ratuS.                                                              10   along a periphery of the bottom surface. The reflector 103, as
  To achieve the above objects, an electronic apparatus                  described below, may have a function of reflector that is
according to the present invention includes the backlight                realized by reflectivity of the package 101 colored in white. A
apparatus.                                                               reflective layer may be additionally formed on an inner wall
   Additional objects, features, and strengths of the present            of the recess section to increase a reflectivity, whereby the
invention will be made clear by the description below. Fur          15   function of reflector is improved. Further, the tilted surface
ther, the advantages of the present invention will be evident            may be a perpendicular surface that has a tilt angle of 90° with
from the following explanation in reference to the drawings.             respect to the bottom surface.
         BRIEF DESCRIPTION OF THE DRAWINGS
                                                                            A pair of electrodes 104 are provided, at a substantially
                                                                         central part and in the vicinity thereof, on the bottom surface
   FIG. 1(a) is a front diagram illustrating a light emitting            of the recess section such that the electrodes 104 are separated
apparatus, taken from a light-outgoing Surface thereof,                  from each other. An electrodes 104a, which is one of the
according to an embodiment of the present invention.                     electrodes 104, is a die-bond area on which the chip 102 is to
   FIG. 1(b) is a cross sectional diagram of the light emitting          be placed. An electrodes 104b, which is the other one of the
apparatus in a long-axis direction, according to an embodi          25
                                                                         electrodes 104, is a wire-bond area to which the wire 105 is to
ment of the present invention.                                           be connected. The chip 102 is placed on the die-bond area,
                                                                         and is connected to the electrode 104b via the wire 105 that is
   FIG. 1 (c) is a cross sectional diagram of the light emitting         curved. Further, a light-transmitting sealing resin 107, which
apparatus in a short-axis direction, according to an embodi              contains a fluorescent material 106, is dropped and thermally
ment of the present invention.                                           cured, thereby sealing the chip 102. A surface of the sealing
   FIG. 2 is a diagram showing a relationship between (i) a         30
                                                                         resin 107 is formed in concave and becomes a light-outgoing
height, from a bottom Surface of a recess section of a package,          Surface 107a.
of a deepest section of a sealing resin and (ii) a luminous                The chip 102 is a light emitting diode that: includes, for
intensity in an axial direction, in a light emitting apparatus           example, a light emitting layer mainly containing InGaN.
according to an embodiment of the present invention.                     which light emitting layer is laminated on a SiC Substrate;
   FIG. 3(a) is a diagram showing optical paths in a light          35
                                                                         emits blue light; and has a dominant wavelength of approxi
emitting apparatus of an embodiment of the present inven                 mately 452 nm. The fluorescent material 106 emits, when
tion.
   FIG.3(b) is a diagram showing optical paths in a conven               excited by light emitted from the chip 102, a light beam
tional light emitting apparatus of an embodiment of the                  having a wavelength different from that of the light emitted
present invention.                                                  40
                                                                         from the chip 102. The fluorescent material 106 is a yellow
   FIG. 4(a) is a diagram showing characteristics of a radia             fluorescent material whose main components are Sr., Ba, Si.
tion angle in a short-axis direction, in a package according to          O. Eu, and the like. A peak of a wavelength of light emitted
an embodiment of the present invention.                                  from the fluorescent material 106 is 562 nm. Further, the
   FIG. 4(b) is a diagram showing characteristics of a radia             fluorescent material 106 is greater in specific gravity than the
tion angle in a short-axis direction, in a package according to     45
                                                                         sealing resin 107, and sinks into the bottom surface of the
a conventional light emitting apparatus.                                 recess section during the thermal curing.
   FIG. 5 is a perspective view showing an exemplary liquid                The package 101 is formed by insert molding of a polyphe
crystal display apparatus that includes a light emitting appa            nylenamide-based resin. For example, AMODEL (registered
ratus of an embodiment of the present invention.                         trademark) is used suitably. It is preferable that fine particles
   FIG. 6(a) is a front diagram of a conventional light emitting    50   of titanium oxide be dispersed in the polyphenylenamide
apparatus, taken from a light-outgoing Surface.                          based resin, and the polyphenylenamide-based resin be col
   FIG. 6(b) is a cross sectional diagram of a conventional              ored in white.
light emitting apparatus, taken in a long-axis direction.                   The sealing resin 107 is made of a modified organic silicon
   FIG. 6(c) is a perspective view showing an exemplary                  resin that is thermally curable. The sealing resin 107 has a
liquid crystal display apparatus that includes a conventional       55   glass transition temperature of 25° C. or higher, preferably
light emitting apparatus.                                                35°C., and a ShoreD, which is a degree of hardness after the
   FIG. 7 is a perspective view showing an exemplary elec                hardening, of approximately 70. The sealing resin 107 is
tronic apparatus that includes a liquid crystal display appara           suitable for protecting the chip 102 and the wire 105. Further,
tus of an embodiment of the present invention.                           the sealing resin 107 has a high transmissivity of light in a
                                                                    60   short wavelength region, and therefore is suitable for sealing
         DESCRIPTION OF THE EMBODIMENTS                                  the light emitting diode that emits blue light.
                                                                           The electrodes 104 are made of a metal that is excellent in
   The following explains an embodiment of a light emitting              releasing heat. An alloy of copper and the like is suitably used
apparatus according to the present embodiment, with refer                as the metal. This facilitates releasing heat by the chip 102, so
ence to figures. FIG. 1(a) is a diagram showing a light emit        65   that fluctuation in characteristics, such as aluminous intensity
ting apparatus 100 of the present embodiment, taken from a               and a wavelength of emitted light, due to increase in tempera
light-outgoing Surface of the light emitting apparatus 100.              ture of the chip 102 is restrained.
          Case 2:21-cv-03208-JHS Document 6-7 Filed 08/13/21 Page 12 of 14


                                                       US 7,490,959 B2
                                5                                                                     6
  Further, it is preferable that a surface of the electrodes 104       cavity d from the aperture sectionis, the more the components
be processed such that the reflectivity is increased. For              of light are caught by the reflector 103.
example, it is preferable that the surface be plated with silver.         FIG.3(b) is a diagram showing optical paths in a conven
This allows light to be reflected more efficiently on the sur          tional light emitting apparatus. The figure is shown for the
face of the electrodes 104.                                         5 purpose of comparison. In the conventional light emitting
   FIG.1(c) is a cross sectional diagram (B-B") in a short-axis        apparatus, when emitted at a small elevation angle with
direction. According to FIG.1(c), when dropped at a Substan            respect to the light-outgoing Surface 107a, light is scattered in
tially central part of the recess section, the sealing resin 107       all directions on the light-outgoing Surface 107a. As such, the
slopes upward, along the tilted surface of the reflector 103, to       deeper the concavity d from the aperture section is formed,
a periphery section of the recess section. Consequently, a          10 the higher the luminous intensity in an axial direction
light-outgoing Surface 107a, which is a Smooth concave Sur becomes.
face with a deepest portion at its central section, is formed.         For example, a light emitting apparatus 100 is manufac
The light-outgoing surface 107a has a concavity of d at the tured with: a package 101 that has a recess section whose
deepest section 107b in the aperture section. It is considered depth his 0.65 mm and a light-outgoing Surface whose width
that the sealing resin 107 slopes upward due to surface tension 15 w in a short-axis direction is 0.59 mm; and a chip 102 whose
between the sealing resin 107 and the package 101.                  thickness is 0.115 mm. A height of the curve formed by the
   When liquid is dropped on a surface of solid, the liquid wire from the top surface of the chip 102 is approximately 0.2
rises upward from the surface of the solid at an interface of the mm to 0.26 mm. A height of the top section 105a of the curve
Solid and the liquid, and forms an angle. The angle thus formed by the wire from the bottom surface of the recess
formed is called a contact angle. When liquid covers a surface 20 section is approximately 0.315 mm to 0.375 mm. This dimen
of solid such that the bottom of the liquid stretches, it is sion corresponds to 48% to 58% of the depth h, which is equal
considered that wettability is good. In other words, when a to 0.65 mm, of the recess section. In other words, a deepest
contactangle is Small, it is considered that wettability is good. possible concavity d from the aperture section is formed, at
A surface tension between Solid and liquid is an exemplary least in the present embodiment, by filling the sealing resin
factor to decide the contact angle. A lower surface tension 25 107 in such a way that either the sealing resin 107 covers the
allows the contact angle to become narrower. In other words,        surface of the chip 102 and substantially coincides with a
the wettability becomes improved.                                   height of the top section 105a of the curve formed by the wire,
   In FIG.1(c), fine particles of titanium oxide is dispersed in or In the top section 105a slightly protrudes.
                                                                         the present embodiment, the sealing resin 107 was filled
a resin that constitutes the package 101, and the Surface ten 30 to approximately      50% of the depth h of the recess section. As
sion between the sealing resin 107 and the package 101 is low.
Thus, the wettability is good. Therefore, the sealing resin 107 a result, a light-outgoing Surface 107a was formed Such that
is allowed to slope upward along the tilted surface of the the contact angle 0 was approximately 20°, and the tilted
reflector 103 to cover the surface, thereby easily forming a surface of the reflector 103 was almost entirely covered by a
deep concave Surface. This makes it possible to increase a 35 Smooth concave surface. In this case, an advantage was pro
mechanical intensity of the tilted surface of the reflector 103. by duced that aluminous intensity in an axial direction increased
and therefore the light emitting apparatus 100 is restrained concavity  approximately 4%, compared to the case in which the
from changing in shape when mounted.                                           d from the aperture section was Zero. In the light
                                                                    emitting
   The amount of the sealing resin 107 to be dropped is deepest section 107a apparatus   of Known Document 1, the location of the
decided such that, as shown in FIG. 1(b) or 1(c), a top section 40 section is merely 90% from     the bottom surface of the recess
                                                                                            of the depth h of the recess section, and
105a of the curve formed by the wire substantially coincides thus the luminous intensity           in an axial direction is not that
with the deepest section 107b of the light-outgoing surface high.
107.
                                                                      Note that, in FIG. 2, the height (h-d) of the deepest section
   In this case, it is easily determined whether the amount of 107b, which height corresponds to w/2, is 0.355 mm because
dropped sealing resin 107 is large or small by visually observ- as w=0.59 mm in the present embodiment.
ing whether or not the top section 105a protrudes from the            According to FIG. 2, when the concavity d from the aper
deepest section 107b. This facilitates managing the amount of ture section becomes deeper than a half of the width w, in a
the sealing resin 107 to be dropped. Note that the top section short-axis direction, of the light-outgoing Surface 107a in
105a of the curve formed by the wire may protrude from the FIG. 1(c), the luminous intensity in an axial direction
deepest section 107b of the light-outgoing surface 107a.         50 increases suddenly and rapidly. Therefore, it is preferable that
   FIG. 2 is a diagram showing a relationship between (A) a the concavity d from the aperture section is equal to or deeper
height (h-d) of the deepest section 107b of the light-outgoing than a half of the width w, in a short-axis direction, of the
surface 107a when the light-outgoing surface 107a is viewed light-outgoing Surface 107a.
from the bottom surface of the recess section of the package           FIG. 4 is a diagram showing characteristics of the radiation
101 and (B) luminous intensity in an axial direction. FIG. 3 is ss angle in a short-axis direction in the package 101. As shown
a diagram showing optical paths in a short-axis direction in in FIG. 4(a), a characteristic of the radiation angle in the
the package 101. According to FIG. 2, the lower the height present embodiment is that a half radiation angle is approxi
(h-d) of the deepest section 107b is, the greater the luminous mately 94°. Thus, the radiation angle in the present embodi
intensity in an axial direction becomes. In other words, the ment is Smaller than the radiation angle, which is approxi
deeper the concavity d from the aperture section is, the greater 60 mately 120° as shown in FIG. 4(b), in the conventional light
the luminous intensity in an axial direction becomes.               emitting apparatus.
   This is considered to occur because of the following. As            FIG. 5 is a diagram showing an exemplary liquid crystal
shown in FIG.3(a), light that is emitted at a small elevation display apparatus that includes a light emitting apparatus of
angle with respect to the light-outgoing Surface 107a, which the present embodiment. The liquid crystal display apparatus
light is a part of light that passes through the light-outgoing 65 includes: a liquid crystal display member 112; a light guiding
surface 107a, is caught by the reflector 103 and reflected plate 113 that is provided on a rear surface of the liquid crystal
toward the light-outgoing surface 107a. The greater the con display member 112; and a light emitting apparatus 100 that
           Case 2:21-cv-03208-JHS Document 6-7 Filed 08/13/21 Page 13 of 14


                                                        US 7,490,959 B2
                                  7                                                                       8
is provided on a side surface of the light guiding plate 113. the            Further, it is preferable that a surface of the electrode be
light guiding plate 113 and the light emitting apparatus 100               plated with silver.
are placed, adjacent to each other, on a mounting Surface 114                Further, it is preferable that the sealing resin contain a
Such that a side Surface of the light guiding plate 113 and a              fluorescent material, and that the fluorescent material emit,
light-outgoing Surface 107a of the light emitting apparatus                when excited by the light emitted from the light emitter, a
100 are opposite to each other, thereby realizing a thin shape.            light beam having a wavelength different from that of the light
After emitted from the light emitting apparatus 100, light                 emitted from the light emitter.
enters a side surface of the light guiding plate 113 and then                 Further, it is preferable that the light emitter be a light
outgoes from an upper Surface of the light guiding plate 113               emitting diode that emits blue light, and the fluorescent mate
to illuminate a rear Surface of the liquid crystal display mem        10   rial emit yellow light when excited by the blue light.
ber 112. A radiation angle of light that is emitted from the                  The present invention is not limited to the description of the
light emitting apparatus 100 is narrow, so that a coupling                 embodiments above, but may be altered by a skilled person
efficiency of light is high with respect to the side surface of the        within the scope of the claims. An embodiment based on a
light guiding plate 113. This allows the light to efficiently              proper combination of technical means disclosed in different
enter the light guiding plate 113. Note that the light guiding        15   embodiments is encompassed in the technical scope of the
plate 113 and the light emitting apparatus 100 constitute a                present invention.
backlight apparatus.                                                         What is claimed is:
    In this case, it is not necessary to place, between the side             1. A light emitting apparatus, comprising:
Surface of the light guiding plate 113 and the light-outgoing                a placement Surface that includes an electrode:
Surface 107a, an intermediary optical device, Such as a con                  a light emitter that is placed on the placement Surface; and
vex lens, to converge light to the side Surface of the light                 a transparent sealing resin that seals the light emitter, and
guiding plate 113. This allows the light emitting apparatus                     forms a concave Surface that is a light-outgoing Surface
100 to be mounted compactly. It is preferable that the mount                    via which light outgoes,
ing Surface 114, which is opposite to a rear Surface of the light            the concave Surface facing a Surface of the light emitter,
guiding plate 113, be processed so as to be reflective. In this       25        from which surface light is emitted, and
case, light that is emitted from the rear surface of the light               the light emitter and the electrode being connected via a
guiding plate 113 is reflected by the surface of the mounting                   wire that is curved in Such a way that a top section of the
surface 114 and then illuminates the rear surface of the liquid                 curved wire Substantially coincides with a deepest Sec
crystal display member 112. This makes it possible to                           tion of the concave Surface.
increase aluminance of a display Surface. Installation of Such        30     2. The apparatus according to claim 1, wherein the concave
liquid crystal display apparatus in, for example, a portable               Surface has a depth that is equal to or greater than a half of a
phone 115 (exemplary electronic apparatus) as shown in FIG.                width of the light-outgoing surface in a short-axis direction.
7 allows the portable phone 115 to be compact in size and high               3. The apparatus according to claim 1, comprising:
in luminance of the display section.                                         a package member that includes a recess section whose
   The embodiments and concrete examples of implementa                35        bottom surface constitutes the placement Surface,
tion discussed in the foregoing detailed explanation serve                   the recess section including the placement Surface and a
solely to illustrate the technical details of the present inven                 tilted Surface that extends from and along a periphery of
tion, which should not be narrowly interpreted within the                       the placement Surface,
limits of such embodiments and concrete examples, but rather                 the light emitter being sealed with the sealing resin, and
may be applied in many variations within the spirit of the            40     the sealing resin sloping upward along the tilted Surface.
present invention, provided Such variations do not exceed the                4. The apparatus according to claim3, wherein the package
scope of the patent claims set forth below.                                member is made of a polyphenylenamide-based resin in
    It is preferable that the concave surface have a depth that is         which a titanium oxide is dispersed.
equal to or greater than a half of a width of the light-outgoing             5. A light emitting apparatus, comprising:
Surface in a short-axis direction.                                    45     a placement Surface that includes an electrode:
   Further, it is preferable that a light emitting apparatus                 a light emitter that is placed on the placement Surface; and
include a package member that includes a recess section                      a transparent sealing resin that seals the light emitter, and
whose bottom Surface constitutes the placement Surface, the                     forms a concave Surface that is a light-outgoing Surface
recess section including the placement Surface and a tilted                     via which light outgoes,
Surface that extends from and along a periphery of the place          50     the concave Surface facing a Surface of the light emitter,
ment Surface, the light emitter being sealed with the sealing                   from which surface light is emitted, and
resin, and the sealing resin sloping upward along the tilted                 the concave surface has a depth that is equal to or greater
Surface.                                                                        than a half of a width of the light-outgoing Surface in a
                                                                                short-axis direction.
  Further, it is preferable that a periphery of the light-outgo       55     6. The apparatus according to claim 5, comprising:
ing Surface Substantially coincide with a periphery of the                   a package member that includes a recess section whose
recess section.
   Further, it is preferable that the package member be made                    bottom surface constitutes the placement Surface,
of a polyphenylenamide-based resin.                                          the recess section including the placement Surface and a
                                                                                tilted Surface that extends from and along a periphery of
   Further, it is preferable that the package member be made          60        the placement Surface,
of a polyphenylenamide-based resin in which a titanium                       the light emitter being sealed with the sealing resin, and
oxide is dispersed.                                                          the sealing resin sloping upward along the tilted Surface.
   Further, it is preferable that the sealing resin be a modified            7. The apparatus according to claim 6, wherein a periphery
organic silicon resin that is thermally curable, and that have a           of the light-outgoing Surface Substantially coincides with a
glass transition temperature of 25°C. or higher.                      65   periphery of the recess section.
   Further, it is preferable that the electrode be made of an                8. The apparatus according to claim 6, wherein the package
alloy of copper.                                                           member is made of a polyphenylenamide-based resin.
         Case 2:21-cv-03208-JHS Document 6-7 Filed 08/13/21 Page 14 of 14


                                                       US 7,490,959 B2
                                9                                                                    10
   9. The apparatus according to claim 6, wherein the package               a light emitter that is placed on the placement Surface;
member is made of a polyphenylenamide-based resin in                           and
which a titanium oxide is dispersed.                                         a transparent sealing resin that seals the light emitter, and
   10. The apparatus according to claim 5, wherein the sealing                  forms a concave Surface that is a light-outgoing Sur
resin (i) is a modified organic silicon resin that is thermally                 face via which light outgoes,
curable and (ii) has a glass transition temperature of 25°C. or              the concave Surface facing a surface of the light emitter,
higher.                                                                         from which surface light is emitted, and
   11. The apparatus according to claim 5, wherein the elec                  the concave surface of the light emitting apparatus has a
trode is made of an alloy of copper.                                            depth that is equal to or greater than a half of a width
   12. The apparatus according to claim 5, wherein a Surface         10         of the light-outgoing Surface in a short-axis direction.
of the electrode is plated with silver.                                   17. An electronic apparatus comprising:
   13. The apparatus according to claim 5, wherein:                       a backlight apparatus including a light emitting apparatus
   the sealing resin contains a fluorescent material; and                   that includes:
   the fluorescent material emits, when excited by the light                a placement Surface that includes an electrode;
      emitted from the light emitter, a light beam having a          15     a light emitter that is placed on the placement Surface;
      wavelength different from that of the light emitted from                 and
      the light emitter.                                                    a transparent sealing resin that seals the light emitter, and
   14. The apparatus according to claim 13, wherein:                           forms a concave Surface that is a light-outgoing Sur
   the light emitter is a light emitting diode that emits blue                 face via which light outgoes,
      light; and                                                            the concave Surface facing a surface of the light emitter,
   the fluorescent material emits yellow light when excited by                 from which surface light is emitted, and
      the blue light.                                                       the light emitter and the electrode in the light emitting
   15. A backlight apparatus comprising:                                       apparatus being connected via a wire that is curved in
   a light emitting apparatus that includes:                                   Such a way that a top section of the curved wire
                                                                     25        substantially coincides with a deepest section of the
      a placement Surface that includes an electrode;                          concave Surface.
      a light emitter that is placed on the placement Surface;            18. An electronic apparatus comprising:
       and                                                                a backlight apparatus including a light emitting apparatus
     a transparent sealing resin that seals the light emitter, and          that includes:
        forms a concave surface that is a light-outgoing Sur         30     a placement Surface that includes an electrode;
        face via which light outgoes,                                       a light emitter that is placed on the placement Surface;
     the concave surface facing a surface of the light emitter,                and
        from which surface light is emitted, and                            a transparent sealing resin that seals the light emitter, and
     the light emitter and the electrode in the light emitting                 forms a concave Surface that is a light-outgoing Sur
        apparatus being connected via a wire that is curved in       35        face via which light outgoes,
        Such a way that a top section of the curved wire                    the concave Surface facing a surface of the light emitter,
        substantially coincides with a deepest section of the                  from which surface light is emitted, and
       concave surface.                                                     the concave surface of the light emitting apparatus has a
  16. A backlight apparatus comprising:                                        depth that is equal to or greater than a half of a width
  a light emitting apparatus that includes:                          40        of the light-outgoing Surface in a short-axis direction.
     a placement Surface that includes an electrode;                                            k   k   k   k   k
